Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, species 1 (Fig. 2), claims 1-10 and 12-16 in the reply filed on 05/15/2021 is acknowledged.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Thus, claims 1-10 and 12-16 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, it is unclear as to what is meant by “it comprises” in line 15.  Clarification is needed as to which component comprises the joint means.  Furthermore, claim 1 recites the limitation "second frame” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the limitation, "may translate freely” renders the claim indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes. 
Claim 16 recites the limitation “said universal joint” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, 4-10 and 12-15 are rejected as being dependent from rejected claim.

Allowable Subject Matter
Claims 1-10 and 12-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter is allowable due to the limitations of “joint means operatively interposed between said movement means and said first frame and/or said second frame and provided with: a first rotational joint, configured to allow a relative rotation between said first and said second frame in a second plane, orthogonal to said first plane; a second rotational joint configured to allow a rotation of said second frame about said main axis of the leg; a third joint, rotatably or linearly yieldable in said second plane, to allow, in combination with said first joint and with said transmission unit, a relative translation between said first and second frame in said second plane” as set forth in claim 1, which has not been found anticipated by or obvious over any prior art including the close prior art of Potter et al. (2015/0051527) and Takenaka et al. (2016/0184166).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YASHITA SHARMA/
Primary Examiner, Art Unit 3774